NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

               JOHN L. CUMMINGS,
                   Petitioner,
                           v.
    OFFICE OF PERSONNEL MANAGEMENT,
                Respondent.
              __________________________

                      2012-3202
              __________________________

   Petition for review of the Merit Systems Protection
Board in case no. DA0841120100-I-1.
              ___________________________

              Decided: January 10, 2013
             ___________________________

   JOHN L. CUMMINGS, of Missouri City, Texas, pro se.

    KATY M. BARTELMA, Trial Attorney, Commercial Liti-
gation Branch, Civil Division, United States Department
of Justice, of Washington, DC, for respondent. With her
on the brief were STUART F. DELERY, Acting Assistant
Attorney General, JEANNE E. DAVIDSON, Director, and
DEBORAH A. BYNUM, Assistant Director.

              __________________________
JOHN CUMMINGS   v. OPM                                   2


 Before MOORE, BRYSON, and O’MALLEY, Circuit Judges.
PER CURIAM.
     John L. Cummings (“Mr. Cummings”) appeals the de-
cision of the Merit Systems Protection Board (“MSPB”)
regarding the computation of his years of Federal civilian
service in connection with his Federal Employees’ Retire-
ment System (“FERS”) annuity. Because the MSPB
effectively remanded Mr. Cummings’ case to OPM and
there is no “final order or decision” pursuant to 5 U.S.C.
§ 7703, we do not have jurisdiction.
                            I.
    Mr. Cummings, a former Federal civil service em-
ployee, retired from the United States Postal Service
(“USPS”) on disability retirement effective April 9, 2000.
Prior to his time at USPS, he worked at the Veterans
Administration (“VA”) from November 8, 1987 to Febru-
ary 7, 1988. Mr. Cummings also indicated on his retire-
ment application, a Standard Form (SF) 3107, that he had
been in active military service with the United States
Marine Corps from January 1968 to June 1969. SF-3107
asks the veteran whether they have paid a “deposit” for
any military service that occurred on or after January 1,
1957. Mr. Cummings indicated that he had not. The
form also states that the veteran must pay this requisite
deposit prior to retirement from federal service to have
his or her military service credited for retirement annuity
purposes.
    On September 24, 2001, OPM notified Mr. Cummings
that, to receive credit for his service at the VA, he must
pay a $113.00 deposit. The OPM notice also stated that
Mr. Cummings had not paid the deposit for his military
service; therefore, his service in the United States Ma-
rines had not been credited. Mr. Cummings paid the
3                                    JOHN CUMMINGS   v. OPM


$113.00 deposit for his VA service in October 2001, and
requested that he be credited “the remainder of my pay
that[’s] due.” At some point in time, Mr. Cummings
received an annuity notice that estimated he had accrued
16 years, 1 month, and 23 days of federal civilian service.
     Mr. Cummings contacted OPM in November 2010
contending that his retirement annuity failed to account
for the two years he served in the military and asked that
it be revised to reflect 18 years federal service, rather
than the 16 plus years originally estimated. OPM issued
its initial decision on June 16, 2011, concluding Mr.
Cummings had accrued civilian federal service of 16
years, 1 month, and 23 days, as estimated, and that his
record did not reflect that he had paid the deposit to
receive credit for his military service. Mr. Cummings
requested reconsideration, prompting OPM to recalculate
his service and determine that Mr. Cummings’ service
estimate indeed was incorrect: he had only accrued 13
years, 4 months, and 2 days of federal civilian service.
OPM affirmed the initial decision that Mr. Cummings’
military service was not creditable because he had failed
to pay the deposit. Mr. Cummings then filed an appeal
with the MSPB.
     The Administrative Law Judge (“ALJ”) held, in her
initial decision, that Mr. Cummings had failed to carry
his evidentiary burden demonstrating that he had 16
years, 1 month, and 23 days federal civilian service. The
ALJ further found that OPM had provided evidence that
Mr. Cummings’ service included work at the VA from
June 14, 1980 to June 18, 1981 and November 8, 1987 to
May 14, 1990, and work at USPS from May 19, 1990 to
April 8, 2000, totaling only 13 years, 4 months, and 2 days
of federal civilian service. The ALJ reviewed the evidence
and also determined that Mr. Cummings’ retirement
application and documentation from both the VA and
JOHN CUMMINGS   v. OPM                                    4


USPS supported OPM’s stated service history, with a
minor unexplained discrepancy crediting Mr. Cummings
for an extra month of service. As for the 16 year annuity
estimate Mr. Cummings’ had been provided, the ALJ
found that it was just that, an estimate. It is unclear
when and why he was provided the improper estimate,
but Mr. Cummings proffered no employment records
indicating that it was accurate. Based on the evidence,
the ALJ determined that Mr. Cummings did not carry his
burden to establish that he was due 16 years, 1 month,
and 23 days of federal civilian service, rather than the
lesser amount, and affirmed OPM’s decision.
    The ALJ recognized, however, that a FERS annuitant
who retires after September 7, 1982 is entitled to credit
for any post-1956 military service, so long as the annui-
tant deposits, prior to retirement, an amount equal to 3%
of his or her basic pay for each period of military service
after December 1956 to his or her employing agency. The
ALJ found that Mr. Cummings was not properly apprised
of the consequences of failing to make the post-1956
military service deposit. The ALJ held, consistent with
precedent from the MSPB and this court, that Mr. Cum-
mings’ failure to make the deposit before his separation
was due to an administrative error of his employing
agency. She reversed the agency’s reconsideration deci-
sion regarding Mr. Cummings’ military service and or-
dered OPM to provide Mr. Cummings with proper
information and time to submit the deposit.
    Neither Mr. Cummings, nor OPM, requested Board
review of the ALJ’s initial decision; it thus, became the
final decision of the MSPB. Mr. Cummings, appearing
pro se, filed a petition for review in this court on Septem-
ber 7, 2012. Mr. Cummings simply requests that this
court “[c]orrect my retirement # of years ‘senority.’”
5                                     JOHN CUMMINGS   v. OPM


                             II.
     Our scope of review of MSPB decisions is limited by
statute. We must affirm an MSPB decision unless it was
“(1) arbitrary, capricious, an abuse of discretion, or other-
wise not in accordance with law; (2) obtained without
procedures required by law, rule, or regulation having
been followed; or (3) unsupported by substantial evi-
dence.” 5 U.S.C. § 7703(c) (2000); Cheeseman v. Office of
Pers. Mgmt., 791 F.2d 138, 140 (Fed. Cir. 1986). Substan-
tial evidence is “such relevant evidence as a reasonable
mind might accept as adequate to support a conclusion.”
Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938).
    We have a threshold obligation to determine whether
we have jurisdiction to hear an appeal. Bender v. Wil-
liamsport Area Sch. Dist., 475 U.S. 534, 541 (1986). The
final judgment rule applies to appeals from the MSPB.
Weed v. Soc. Sec. Admin., 571 F.3d 1359, 1361 (Fed. Cir.
2009); 28 U.S.C. § 1295(a)(9) (granting this court jurisdic-
tion over “an appeal from a final order or a final decision
of the [MSPB]” pursuant to 5 U.S.C. § 7703.). A “final
order” for jurisdictional purposes is an order or decision
that disposes of an entire action. Haines v. MSPB, 44
F.3d 998, 1000 (Fed. Cir. 1995) (citing 5 C.F.R.
§ 1201.113).
    The MSPB’s decision in Mr. Cummings’ case is not a
“final order.” The MSPB did determine that Mr. Cum-
mings failed to carry his burden to demonstrate that he
was entitled to the 16 years of federal civilian service.
But the inquiry did not end there. The Board also re-
versed OPM’s decision regarding the credit Mr. Cum-
mings is due for his post-1956 active duty military service
under FERS. The Board found that Mr. Cummings’
failure to pay the deposit was a result of an administra-
tive error, and ordered OPM to set a deadline and inform
JOHN CUMMINGS   v. OPM                                  6


Mr. Cummings in writing of how to make a deposit to his
former employing agency. While the MSPB’s decision
does not explicitly remand the case to OPM, in substance,
it acts as a remand for further adjudication regarding Mr.
Cummings’ total years of service.
    OPM contends, and we agree, that Mr. Cummings
now has the opportunity to pay the deposit, enabling him
to receive credit for this military service. Should he
choose to do so, his military service would impact his
annuity computation. In short, the MSPB’s “remand”
means that OPM proceedings are continuing, and OPM is
likely to issue another decision regarding Mr. Cummings’
annuity once those proceedings are complete.     Neither
party, moreover, has apprised this court whether the
proceedings and annuity computation have been com-
pleted by OPM. Given that proceedings continue in OPM,
the MSPB’s decision was not “final” because it failed to
dispose of the “entire action.” Haines, 44 F.3d at 1000.
We therefore lack jurisdiction over Mr. Cummings’ appeal
at this time.
                            III.
     Based on the foregoing reasons, we dismiss the appeal
for lack of jurisdiction.

                         DISMISSED